Title: From George Washington to Gustavus Scott, 22 April 1797
From: Washington, George
To: Scott, Gustavus



Dear Sir,
Mount Vernon 22nd Apl 1797

I should not have taken the liberty of giving you the trouble wch the enclosures must occasion, but for the request of Genl Lee who left this yesterday and is implicated in the business to which they relate.
Messrs Reed & Fords obligation, paid me by Genl Lee to discharge

in part a debt he owed me, the letter of the latter with Mr Lingans note (all of which are enclosed) will be sufficient I presume, to enable you to obtain the transfer promised by Messrs Lingan & Smith of 41 Shares; but it may not be amiss notwithstanding to add that as there seems to be delay & difficulty on the part of Messrs Reed & Ford in a matter where in my opinion none ought to exist, it excite suspicions not very favourable—for those Gentlemen, which makes me anxious to know what I have to depend upon, especially as I requested them immediately after the 28th of march to fulfil their Obligation without ever having reed an acknowledgment of my letter except in a verbal message (which I did not understand,) through Genl Lee; I will not however add more on this Subject at present, than to beg the favor of hearing from you relative to the transfer of the 41 Shares. With great Esteem & regard I am dear Sir Your Obedt Hble Servt

Go: Washington

